Wedell, J.
(dissenting): I dissent to the remittitur portion of the judgment, as no satisfactory reason appears to my mind for reduc*235ing this judgment. The total verdict was for $12,063.55. Medical and hospital expenses, nurse hire, ambulance services, doctor bills, future medical and surgical expenses, amounted to $2,502.05. Damage to clothing was $61.50, causing a total expense of $2,563.55. Thus the net verdict is $9,500. That amount does not impress me as being excessive. It does not shock my conscience.